Plaintiff has appealed from an order and judgment of the Supreme Court, Albany County, setting aside a verdict of a jury in his favor in the sum *967of $3,000 against defendant Van Hoesen and dismissing the complaint on the merits. The substance of the complaint is that defendants, two physicians, a deputy sheriff and a State trooper, conspired with plaintiff’s wife to deprive him of his liberty and to have him committed to the Hudson River State Hospital as an insane person so that his wife might carry on a meretricious relationship with some other man. Dr. Roberts and the State trooper Dwyer were not served with process and the action came to trial against defendant Dr. Van Hoesen, the health commissioner of Columbia County, and defendant Church, a deputy sheriff. The jury returned a verdict of no cause of action as against Church but rendered a verdict against Van Hoesen of $3,000. The Trial Judge subsequently set the verdict aside and dismissed the complaint on the merits on the ground that there was no proof of any wrongdoing on the part of Van Hoesen and that he had acted in good faith and on the further ground that the records of the Hudson River State Hospital showed that plaintiff was insane and in need of treatment at the time of his admission into that institution. The proof sustains the determination of the Trial Judge. Order and judgment affirmed, but without costs. All concur.